Title: To Thomas Jefferson from Nathaniel Burwell, 26 February 1781
From: Burwell, Nathaniel
To: Jefferson, Thomas



Sir
Carter’s Grove, Jas. City County 26th Feby 81

Agreeable to an act entitled an act for the better regulation and discipline of the Militia passed May 1779 a Court martial has been lately held in this County for the trial of such of the Militia as did not turn out when ordered, by which ten or twelve of them are turn’d over as regular Soldiers.
I find by the above mentioned act that they are to serve as regular Soldiers in Troops of this State six months and are by order of Court martial to be delivered to a recruiting officer for that Purpose.
I should be glad to be informed by your Excellency to whom I must deliver them, not knowing a recruiting officer as above mentioned.
Would there be any impropriety in delivering the new levies as fast as they are raised to a continental officer? I am Sir your humble Servt.,

N B Burwell C.L.J.C.

